Judgments, Supreme Court, Bronx County (Frank Torres, J.), rendered May 14, 1997, convicting defendant, after a jury trial, of three counts of criminal possession of a controlled substance in the third degree and two counts of criminal sale of a controlled substance in the third degree, and upon his plea of guilty, of criminal sale of a controlled substance in the third degree, and sentencing him to five concurrent terms of IVz to 15 years and a concurrent term of 4V2 to 9 years, unanimously affirmed.
The court properly denied defendant’s severance motion. The indictments were the same in law, and were thus joinable under CPL 200.20 (2) (c), and defendant did not establish any basis for a discretionary severance pursuant to CPL 200.20 (3) (see, People v Castle, 251 AD2d 891, lv denied 92 NY2d 923). Moreover, the charges were also joinable under CPL 200.20 (2) (b).
Background testimony was properly admitted to explain why the officer’s attention was drawn to defendant and why she observed him for such a long period prior to his first sale. The officer had sufficient experience to be qualified as an expert and her testimony was limited and relevant (see, People v Almodovar, 178 AD2d 133, lv denied 79 NY2d 943; People v Rosario, 223 AD2d 492, lv denied 88 NY2d 884).
Defendant’s remaining contentions are unpreserved and we *126decline to review them in the interest of justice. Were we to review these claims, we would reject them. Concur — Lerner, J. P., Andrias, Saxe, Buckley and Friedman, JJ.